DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 1/29/20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-13 are directed to a method, and claims 14-20 are directed to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 14 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), tracking an item, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: storing information on one or more objects, associating the one or more objects with the item, and adding the information to one or more ledgers associated with the item. These steps are done by using generic computing 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of tracking an item with generally recited claim elements. Accordingly, the additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic computer to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim, the claim is directed to limitations which serve to limit by data capture and auto-identification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 4, the claim is directed to limitations which serve to limit by obtaining information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 16, the claims are directed to limitations which serve to limit by interrogating. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claim is directed to limitations which serve to limit by securing a RFID tag. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7 and 17, the claims are directed to limitations which serve to limit by a RFID label and printed indicia. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 9-13 and 19, the claims are directed to limitations which serve to limit by authorized identifications and new identifications. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by ledgers. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
7. 	Claims 1-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Aljawhari (2017/0228742) in view of Brown et al (2018/0284093).
Re Claims 1, 14: Aljawhari discloses comprising: 
storing information on one or more objects (see “tuna fish” in [0076]; 
associating the one or more objects with the item (see physically tagged in [0076];
Although Aljawhari discloses the following disclosures (see [0069, 0094], unique identification supplied by CSIRO in [0076], [0070] discloses transportation/transformation company, warehouse owner, retailer, etc.), it does not explicitly disclose the following.
Meawhile, Brown discloses:
and adding the information to one or more ledgers associated with the item (see [0043-0044, 0048] adding data to distributed ledger).
From the teaching of Brown, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Aljawhari’s invention with Brown’s 
Re Claim 2: Aljawhari discloses where the one or more objects comprise auto-identification and data capture technologies (see [0060] electronic data entry and capture).
Re Claims 3, 15: Aljawhari discloses where the auto-identification and data capture technologies are selected from the group consisting of radio-frequency identification (RFID) tags, barcodes, QR codes, data matrix codes, and digital watermarks (see [0076] discloses RFID, [0096] discloses RFID tag, [0045-0046] discloses QR codes, [0038-0039] discloses barcodes).
Re Claim 4: Aljawhari discloses further comprising obtaining the information stored on the one or more objects (see [0106] discloses information obtained).
Re Claims 5, 16: Aljawhari discloses where obtaining comprises one or more of interrogating an RFID tag, scanning a barcode, scanning a QR code, scanning a data matrix code, or scanning a digital watermark (see [0153, 0164] discloses interrogation).
Re Claim 6: Aljawhari discloses where the associating step comprises securing an RFID tag to the item or packaging associated with the item (see [0095, 0118] disclose RFID tag).
Re Claims 7, 17: Aljawhari discloses where the RFID tag is part of an RFID label further comprising printed indicia comprising one or more of a barcode, a QR code, a data matrix code, or a digital watermark (see [0095, 0118] disclose RFID tag).
Re Claim 8: Aljawhari discloses further comprising storing redundant information on the RFID tag and the one or more barcode, QR code, data matrix code, or digital watermark (see [0095, 0118] disclose RFID tag).

Re Claims 10, 18: Aljawhari discloses further comprising procuring at least one of the authorized identifications from a system database (see [0044] discloses database with pertinent information).
Re Claim 11: Aljawhari discloses further comprising creating at least one of the authorized identifications to generate at least one new identification (see [0075] generation of new identifier).
Re Claim 12: Aljawhari discloses further comprising obtaining approval to use the at least one new identification (see [0075] generation of new identifier).
Re Claim 13: Aljawhari discloses further comprising at least one of sharing the at least one new identification with system users and adding the at least one new identification to a system database (see [0044] discloses database with pertinent information).
Re Claim 19: Aljawhari discloses where the one or more authorized identifications are standardized according to defined protocols (see [0075] according to GS1 standard).
Re Claim 20: However, Aljawhari fails to disclose the following. Meanwhile, Brown discloses further comprising a computer network configured to add at least one of the one or more authorized identifications to at least one of the one or more ledgers (see [0043-0044, 0048] adding data to distributed ledger). From the teaching of Brown, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mokhsin et al (The Inventory Management System Using RFID: Requirements Management, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Fawaad Haider/
Examiner, Art Unit 3687 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687